t c summary opinion united_states tax_court perry alan pedersen petitioner v commissioner of internal revenue respondent docket no 3391-05s filed date perry alan pedersen pro_se charles m berlau for respondent wherry judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case all subsequent section references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable_year at issue the rule reference is to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure respondent also determined an accuracy-related_penalty pursuant to sec_6662 in the amount of dollar_figure petitioner does not dispute the deficiency as determined by respondent thus the sole issue now before the court is whether petitioner is liable for the sec_6662 accuracy-related_penalty background some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by reference at the time he filed his petition petitioner resided in albuquerque new mexico petitioner filed in a timely manner a form_1040 u s individual_income_tax_return for the taxable_year for the taxable_year petitioner received from his employer altana inc two forms w-2 wage and tax statement in the amounts of dollar_figure and dollar_figure3 petitioner failed to report on his form_1040 dollar_figure in wages the amount on one of his forms w- although the amount of tax owed is not in dispute it is noteworthy that the actual amount of tax owed by petitioner was dollar_figure significantly less than the dollar_figure deficiency listed in the notice_of_deficiency the difference is attributable to the fact that withholding from one of petitioner’s forms w-2 wage and tax statement was not initially accounted for by respondent because petitioner had failed to report the income from that form_w-2 respondent accounted for that difference before determining the accuracy-related_penalty in this case in any event the deficiency in this case constitutes a substantial_understatement_of_income_tax and dollar_figure in dividend income in addition in schedule e supplemental income and loss petitioner improperly reported a dollar_figure passive loss on date respondent issued the aforementioned notice_of_deficiency petitioner then filed a timely petition with this court disputing only his liability for the accuracy-related_penalty a trial was held on date in albuquerque new mexico discussion i parties’ contentions petitioner argues that he is not liable for the accuracy- related sec_6662 penalty because he relied on his accountant for the preparation of hi sec_2002 tax_return in addition petitioner contends that he and his accountant were confused by the fact that petitioner’s employer altana inc had issued two separate forms w-2 for the taxable_year petitioner asserts that he believed that only one of the forms w- was correct and that one form_w-2 superseded the other in support of this contention petitioner has provided two letters from his accountant david m beail mr beail sent to the internal_revenue_service irs in august and date in an attempt to persuade the irs to abate the sec_6662 penalty in the date letter mr beail asserts that it was our thought that only one w-2 was correct as mr pedersen had never received two w-2's from his company respondent contends that nothing other than petitioner’s own testimony indicates whether his accountant was competent more importantly respondent asserts that petitioner and his accountant’s assumptions regarding the two forms w-2 were not reasonable in light of the fact that neither form_w-2 was marked revised respondent further asserts that the failure of petitioner and his accountant to contact altana inc in order to verify the correct amount of petitioner’s wages reflects a lack of good_faith and reasonable_cause finally respondent points out that at trial petitioner admitted that he had not examined his tax_return closely enough and that petitioner’s failure to do so resulted in his failing to report more than percent of his wages on hi sec_2002 tax_return at trial respondent conceded that the date letter is contained in respondent’s administrative file petitioner had already raised that letter in his pretrial memorandum nevertheless when petitioner referred to that letter at trial respondent objected to its introduction into evidence on the basis of hearsay noting that this is a small_tax_case the court observed that sec_7463 generally allows disputes in small tax cases to be decided in proceedings in which the normally applicable procedural and evidentiary rules are relaxed in addition the court referenced rule b which provides trials of small tax cases will be conducted as informally as possible consistent with orderly procedure and any evidence deemed by the court to have probative value shall be admissible the court then overruled respondent’s objection ii sec_6662 penalty under sec_7491 respondent bears the burden of production with respect to petitioner’s liability for the sec_6662 penalty this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 we conclude that respondent has met the sec_7491 burden of production with respect to the substantial_understatement_penalty as explained below in this close case we ultimately find unavailing petitioner’s argument that he is not liable for the accuracy-related_penalty because he acted with reasonable_cause and in good_faith by relying on his accountant in failing to report dollar_figure in wages for the taxable_year subsection a of sec_6662 imposes an accuracy-related_penalty on an underpayment_of_tax that is equal to percent of any underpayment that is attributable to a list of causes contained in subsection b among the causes justifying the imposition of the penalty are negligence or disregard of rules or regulations and any substantial_understatement_of_income_tax sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of this title d isregard is defined to include any careless reckless or intentional disregard id under caselaw ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 there is a substantial_understatement_of_income_tax for any taxable_year where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 and ii however the amount of the understatement is reduced to the extent attributable to an item for which there is or was substantial_authority for the taxpayer’s treatment thereof or with respect to which the relevant facts were adequately disclosed on the taxpayer’s return or an attached statement and there is a reasonable basis for the taxpayer’s treatment of the item see sec_6662 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs reliance upon the advice of a tax professional may but does not necessarily establish reasonable_cause and good_faith for the purpose of avoiding a sec_6662 penalty see 469_us_241 reliance by a lay person on a lawyer is of course common but that reliance cannot function as a substitute for compliance with an unambiguous statute such reliance does not serve as an absolute defense it is merely a factor to be considered freytag v commissioner supra pincite the caselaw sets forth the following three requirements in order for a taxpayer to use reliance on a tax professional to avoid liability for a sec_6662 penalty the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the tax adviser and the taxpayer actually relied in good_faith on the adviser's advice see 115_tc_43 affd 299_f3d_221 3d cir in this case the notice_of_deficiency included the imposition of a dollar_figure sec_6662 penalty on the basis that there was a substantial_understatement of petitioner’s income_tax for the taxable_year petitioner does not contest that he substantially understated hi sec_2002 income_tax the vast majority of that understatement was attributable to petitioner’s failure to report dollar_figure in wages on his income_tax return for that year although petitioner also failed to report dollar_figure in dividend income and improperly claimed a dollar_figure schedule e passive_activity_loss all of petitioner’s and respondent’s arguments at trial and in their briefs focus on petitioner’s failure to report the dollar_figure in wages with respect to the first prong of the neonatology test we conclude that petitioner has established that his accountant was a competent professional who had sufficient expertise to justify reliance see neonatology associates p a v commissioner supra pincite with respect to the second prong of the neonatology test mr beail’s letters make clear that petitioner did provide mr beail with both forms w-2 because petitioner’s failure to report all of his wages is the sole basis argued by respondent to support the imposition of a penalty in this case petitioner has satisfied the second prong of the neonatology test mr beail’s letters indicate that he is a certified_public_accountant and records of the washington state board_of accountancy which this court will take judicial_notice of indicate that mr beail is currently licensed to practice public accounting in addition the supreme court has held that accountants like attorneys are professionals upon whom taxpayers can rely for advice on a matter of tax law such as whether a liability exists 469_us_241 turning to the third prong of the neonatology test we note that petitioner admitted at trial that he had not examined hi sec_2002 tax_return closely enough petitioner had a duty to read his return to ensure that all income items were included 70_tc_465 affd 651_f2d_1233 6th cir petitioner was not permitted to bury his head in the sand and ignore his obligation to ensure that his tax_return accurately reflected his income for the taxable_year in the end reliance on his accountant does not excuse petitioner’s failure to closely examine hi sec_2002 tax_return to the extent that petitioner and or his accountant might have been confused by the fact that petitioner’s employer altana inc issued two forms w-2 for the taxable_year rather than one they were free to contact petitioner’s employer to inquire as to that issue as was conceded by petitioner at trial neither petitioner nor his accountant contacted altana inc before filing petitioner’ sec_2002 tax_return in order to determine why petitioner had been issued two forms w-2 for the taxable_year given the materiality of the large amount of unreported form_w-2 income the fact that petitioner and his accountant were both confused as to why petitioner had received two forms w-2 and the fact that neither one of them made a reasonable effort to resolve that issue the court cannot find that petitioner relied in good_faith on mr beail’s advice finally as respondent correctly points out because neither form_w-2 was marked as having been corrected it was not reasonable for petitioner and his accountant to believe without questioning petitioner’s employer that only one of the forms w-2 was correct although this close case might have been more equitably resolved by the parties this court is constrained to apply the full penalty or no penalty at all because petitioner has not demonstrated reasonable_cause and good_faith for the underpayment the court sustains respondent’s imposition of the sec_6662 penalty the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
